RATIFICATION AND AMENDMENT AGREEMENT RATIFICATION AND AMENDMENT AGREEMENT (the “Ratification Agreement”) dated as of 2009, by and among Applied LNG Technologies USA, L.L.C., a Delaware Limited Liability Company, and Arizona LNG, L.L.C., A Nevada Limited Liability Company, as Debtors and Debtors-in-Possession (“Applied LNG”) and (“Arizona LNG”) each individually, a “Debtor” and collectively, the “Debtors”) and GREENFIELD COMMERCIAL CREDIT, LLC (hereinafter referred to as “Lender”). WITNESSETH; WHEREAS, each Debtor has commenced a case under Chapter 11 of Title 11 of the United States Code in the United States Bankruptcy Court for the District of Delaware and Debtors have retained possession of their respective assets and each is authorized under the Bankruptcy Code to continue the operation of their businesses as debtor-in-possession; WHEREAS, prior to the commencement of the Chapter 11 Cases (as hereinafter defined), Lender made loans and advances to Debtors secured by Debtors’ Receivables and Inventory as set forth in the Existing Financing Agreements (as hereinafter defined); WHEREAS, the Bankruptcy Court (as hereinafter defined) has entered a Financing Order (as hereinafter defined) pursuant to which Lender may make post-petition loans, advances and other financial accommodations to Debtors secured by Debtors’ Receivables and Inventory as set forth in the Financing Order and the Financing Agreements (as hereinafter defined); WHEREAS, the Financing Order provides that as a condition to the making of such post-petition loans, advances and other financial accommodations, Debtors shall execute and deliver this Ratification Agreement; WHEREAS, Debtors desire to reaffirm their obligations pursuant to the Existing Financing Agreements and acknowledge their continuing liabilities to Lender thereunder in order to induce Lender to make such post-petition loans and advances to Debtors; and WHEREAS, Debtors have also requested that Lender make post-petition loans to Debtors and make certain amendments to the Loan Agreement (as hereinafter defined) and Lender is willing to do so subject to the terms and conditions contained herein. NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and agreements contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Lender and Debtors mutually covenant, warrant and agree as follows: 1.DEFINITIONS 1.1Additional Definitions. As used herein, the following terms shall have the respective meanings given to them below and the Existing Financing Agreements shall be deemed and are hereby amended to include, in addition and not in limitation, each of the following definitions: (a)“Bankruptcy Code” shall mean the United States Bankruptcy Code, being Title 11 of the United States Code as enacted in 1978, as the same has heretofore been or may hereafter be amended, recodifled, modified or supplemented, together with all rules, regulations and interpretations thereunder or related thereto. (b)“Bankruptcy Court” shall mean the United States Bankruptcy Court or the United States District Court for the District of Delaware. (c)“Chapter 11 Cases” shall mean the Chapter 11 cases ofApplied LNG Technologies USA, L.L.C. and Arizona LNG, L.L.C., which are being jointly administered under the Bankruptcy Code and are pending in the Bankruptcy Court. (d)“Greenfield Collateral” shall mean, collectively, the Pre-Petition Greenfield Collateral (as defined herein) and the Post-Petition Greenfield Collateral (as defined herein). (e)“Existing Financing Agreements” shall mean the Financing Agreements (as defined herein) as in effect immediately prior to the Petition Date. (f)“Existing Loan Agreement” shall mean the Loan and Security Agreement, dated as of March 1, 2007, by and among Lender and Debtors, as amended by Amendment to Loan and Security Agreement, dated as of March 1, 2008, Second Amendment to Loan and Security Agreement, dated as of August 25, 2008, and Third Amendment to Loan and Security Agreement, dated as of February 27, 2009, all under and subject to the Intercreditor Agreement among Lender, Fourth Third, LLC, Debtors and certain other “Obligors” dated March 1, 2007, as amended, and otherwise as in effect immediately prior to the Petition Date. (g)“Financing Agreements” shall mean, collectively, the Existing Loan Agreement (as defined herein) and the other Existing Financing Agreements, together with all supplements, agreements, notes, documents, instruments and guarantees at any time executed or delivered in connection therewith or related thereto, as all of the same now exist or may hereafter be amended, modified, supplemented, extended, renewed, restated or replaced. (h)“Financing Order” shall mean the Interim Financing Order, the Permanent Financing Order and such other orders relating thereto or authorizing the granting of credit by Lender to Debtors on an emergency, interim or permanent basis pursuant to Section 364 of the Bankruptcy Code as may be issued or entered by the Bankruptcy Court in the Chapter 11 Cases. (i)“Interim Financing Order” shall have the meaning ascribed thereto in Section 9.8 hereof. (j)“Loan Agreement” shall mean the Existing Loan Agreement, as amended by this Ratification Agreement, as the same may hereafter be amended, modified, supplemented, extended, renewed, restated or replaced. (k)Loans” shall mean the Revolving Loans (including Supplemental Loans) and the Term Loan. (l)“Permanent Financing Order” shall have the meaning ascribed thereto in Section 9.9 hereof. (m)“Petition Date” shall mean the date of the commencement of the Chapter 11 Cases. (n)“Post-Petition Greenfield Collateral” shall mean, shall mean all “Collateral” as such term is defined in the Existing Loan Agreement which arises after the Petition Date which shall secure all Post Petition Greenfield Obligations. (o) “Post-Petition Greenfield Obligations” shall mean all now existing and hereafter arising loans, advances, letter of credit accommodations, debts, obligations, liabilities, covenants and duties of Debtors to Lender of every kind and description, however evidenced, whether direct or indirect, absolute or contingent, joint or several, secured or unsecured, due or not due, primary or secondary, liquidated or unliquidated, arising on and after the Petition Date and whether arising on or after the conversion or dismissal of the Chapter 11 Cases, or before, during and after the confirmation of any plan of reorganization in the Chapter 11 Cases, and whether arising under or related to this Ratification Agreement, the other Financing Agreements, a Financing Order, by operation of law or otherwise, and whether incurred by such Debtor as principal, surety, endorser, guarantor or otherwise and including, without limitation, all principal, interest, financing charges, letter of credit fees, unused line fees, servicing fees, line increase fees, DIP facility fees, early termination fees, other fees, commissions, costs, expenses and attorneys’, accountants’ and consultants’ fees and expenses incurred in connection with any of the foregoing. (p)“Pre-Petition Greenfield Collateral” shall mean all “Collateral” as such term is defined in the Existing Loan Agreement and all other security for the Pre-Petition Greenfield Obligations as provided in the Existing Financing Agreements immediately prior to the Petition Date. (q)“Pre-Petition Greenfield Obligations” shall mean all loans, advances, letter of credit accommodations, debts, obligations, liabilities, indebtedness, covenants and duties of Debtors to Lender of every kind and description, however evidenced, whether direct or indirect, absolute or contingent, joint or several, secured or unsecured, due or not due, primary or secondary, liquidated or unliquidated, arising before the Petition Date and whether arising under or related to the Existing Financing Agreements, by operation of law or otherwise and whether incurred by such Debtor as principal, surety, endorser, guarantor or otherwise and including, without limitation, all principal, interest, financing charges, letter of credit fees, unused line fees, servicing fees, line increase fees, early termination fees, other fees, commissions, costs, expenses and attorneys’, accountants’ and consultants’ fees and expenses incurred in connection with any of the foregoing. (r)“Ratification Agreement” shall mean this Ratification Agreement by and among Debtors and Lender, as the same may hereafter be amended, modified, supplemented, extended, renewed, restated or replaced. 1.2Amendments to Definitions in Financing Agreements. (a)All references to the term “Collateral” in any of the Existing Financing Agreements or any other term referring to the security for the Pre-Petition Greenfield Obligations shall be deemed and each such reference is hereby amended to mean, collectively, the Pre-Petition Greenfield Collateral and the Post-Petition Greenfield Collateral. (b)All references to Debtors, including, without limitation, to the terms “Borrower,” “Borrowers” or “Debtors” in any of the Existing Financing Agreements, shall be deemed and each such reference is hereby amended to mean and include the Debtors as defined herein, and their successors and assigns (including any trustee or other fiduciary hereafter appointed as its legal representative or with respect to the property of the estate of such corporation whether under Chapter 11 of the Bankruptcy Code or any subsequent Chapter 7 case and its successor upon conclusion of the Chapter 11 Cases of such corporation). (c)All references to the term “Financing Agreements” in any of the Existing Financing Agreements, shall be deemed and each such reference is hereby amended to include, in addition and not in limitation, this Ratification Agreement, all of the Existing Financing Agreements, as ratified, assumed and adopted by each Debtor pursuant to the terms hereof, as amended and supplemented hereby, and the Financing Order, as each of the same now exists or may hereafter be amended, modified, supplemented, extended, renewed, restated or replaced. (d)All references to the term “Loan Agreement” in any of the Existing Financing Agreements and the Financing Agreements, shall be deemed and each such reference is hereby amended to mean the Loan Agreement, as defined herein and amended hereby and ratified, assumed and adopted by Debtors pursuant to the terms hereof and the Financing Order, as the same now exists or may hereafter be amended, modified, supplemented, extended, renewed, restated or replaced. (e)All references to the term “Material Adverse Effect,” “material adverse effect” and “material adverse change” in this Ratification Agreement and in any of the Existing Financing Agreements, shall be deemed and each such reference in the Existing Financing Agreements is hereby amended to add at the end thereof: “provided, that the commencement of the Chapter 11 Cases shall not constitute a material adverse effect.” (f)All references to the term “Obligations” in this Ratification Agreement and in any of the Financing Agreements shall be deemed and each such reference in the Financing Agreements is hereby amended to mean, both the Pre-Petition Greenfield Obligations and the Post-Petition Greenfield Obligations. 1.3Interpretation, (a)For purposes of this Ratification Agreement, unless otherwise defined or amended herein, including, but not limited to, those terms used and/or defined in the recitals hereto, all terms used herein shall have the respective meanings assigned to such terms in the Loan Agreement. (b)All references to the term “Lender,” or any other person pursuant to the definitions in the recitals hereto or otherwise shall include its respective successors and assigns. (c)All references to any term in the singular shall include the plural and all references to any term in the plural shall include the singular. (d)All terms not specifically defined herein which are defined in the UCC shall have the meaning set forth therein, except that the term “Lien” or “lien” shall have the meaning set forth in § 101(37) of the Bankruptcy Code. 2.ACKNOWLEDGMENT 2.1Pre-Petition Greenfield Obligations, Each Debtor hereby acknowledges, confirms and agrees that Debtors are indebted to Lender as of November 20, 2009, in respect of all Pre-Petition Greenfield Obligations in the aggregate principal amount of not less than $765,265.97, consisting of a Revolving Loan made pursuant to the Existing Financing Agreements together with interest accrued and accruing thereon, together with costs, expenses, fees (including attorneys’ fees and legal expenses) and other charges now or hereafter owed by Debtors to Lender, all of which are unconditionally owing by Debtors to Lender, without offset, defense or counterclaim of any kind, nature and description whatsoever. 2.2Acknowledgment of Security Interests, Each Debtor hereby acknowledges, confirms and agrees that Lender has and shall continue to have valid, enforceable and perfected first priority and senior security interest in and lien upon all Pre-Petition Greenfield Collateral heretofore granted to Lender pursuant to the Existing Financing Agreements as in effect immediately prior to the Petition Date to secure all of the Obligations, as well as valid and enforceable first priority and senior security interest in and lien upon all Post-Petition Greenfield Collateral granted to Lender under the Financing Order or hereunder or under any of the other Financing Agreements or otherwise granted to or held by Lender, in each case, subject only to liens or encumbrances expressly permitted by the Loan Agreement and any other liens or encumbrances expressly permitted by the Financing Order that may have priority over the liens in favor of Lender. 2.3Binding Effect of Documents. Each Debtor hereby acknowledges, confirms and agrees that: (a) each of the Existing Financing Agreements to which it is a party was duly executed and delivered to Lender by such Debtor and each is in full force and effect as of the date hereof, (b) the agreements and obligations of such Debtor contained in the Existing Financing Agreements constitute the legal, valid and binding obligations of such Debtor enforceable against such Debtor in accordance with its respective terms and such Debtor has no valid defense, offset or counterclaim to the enforcement of such obligations, and (c) Lender is and shall be entitled to all of the rights, remedies and benefits provided for in the Financing Agreements and the Financing Order. 3.ADOPTION, MODIFICATION,AND RATIFICATION 3.1Ratification. Each Debtor hereby (a) ratifies, assumes, adopts and agrees to be bound by the Existing Financing Agreements applicable to it, except as expressly modified by this Ratification Agreement; and (b) agrees to pay all of the Pre-Petition Greenfield Obligations in accordance with the terms of the Existing Financing Agreements, as expressly modified by this Ratification Agreement and the terms of the Financing Order. All of the Existing Financing Agreements, as expressly modified by this Ratification Agreement,are hereby incorporated herein by reference and hereby are and shall be deemed adopted and assumed in full by each Debtor, as Debtor and Debtor-in-Possession, and considered as agreements between such Debtor and Lender, as applicable. Each Debtor hereby ratifies, restates, affirms and confirms all of the terms and conditions of the Existing Financing Agreements, as amended and supplemented pursuant hereto and the Financing Order, and each Debtor agrees to be fully bound, as Debtor and Debtor-in-Possession, by the terms of the Financing Agreements to which such Debtor is a party.The parties hereto expressly acknowledge and agree that the provisions of Section 14(B) of the Loan Agreement are not applicable to this Ratification Agreement or the financing provided for herein and that the Financing Order does not constitute a “Cash Collateral Order” as defined in said Section 14(B). 3.2Modification of Maximum Loan Amount.The “Maximum Loan Amount” is hereby amended and restated so that the maximum amount of the Revolving Loan shall hereafter be Two Million and 00/100 Dollars ($2,000,000.00) 3.3 Affirmation ofMaturity Date.The “Maturity Date” of the Revolving Loan is hereby affirmed to be March 1, 2010. 3.4Advance Amount Provisions.The “Advance Amount” governing the amount of Advances Lender shall make to Debtors under the Revolving Loan shall be as set forth on the Term Sheet attached to the Loan Agreement up to a maximum amount of One Million and 00/100 Dollars ($1,000,000.00) inclusive of all Pre-Petition Greenfield Obligations under the Existing Loan Agreement, from the date of the Interim Financing Order to the date of the Permanent Financing Order, and at all times thereafter, up to the Maximum Loan Amount (as amended herein). 3.5DIP Facility Fee.Debtors shall pay to Lender a closing fee in respect of the financing provided by Lender to Debtors in the Chapter 11 Cases in the amount of Twenty Thousand Dollars ($20,000.00), which fee shall be fully earned by, and due and payable to Lender in six (6) equal monthly installments commencing on the date of entry of the Permanent Financing Order and continuing for the next five (5) consecutive months thereafter. 3.6Bankruptcy Not a Default.The parties hereby expressly agree that notwithstanding anything to the contrary set forth in the Loan Agreement, the commencement by the Debtors of the Chapter 11 Cases shall not constitute a default under the Financing Agreement. 4.GRANT OF SECURITY INTEREST As collateral security for the prompt performance, observance and payment in full of all of the Greenfield Obligations (including the Pre-Petition Greenfield Obligations and the Post-Petition Greenfield Obligations), each Debtor, as Debtor and Debtor-in-Possession, hereby grants, pledges and assigns to Lender, and also confirms, reaffirms and restates the prior grant to Lender of, continuing security interests in and liens upon, and rights of setoff against, all of the Greenfield Collateral. 5.ADDITIONAL REPRESENTATIONS. WARRANTIES AND COVENANTS In addition to the continuing representations, warranties and covenants heretofore and hereafter made by each Debtor to Lender, whether pursuant to the Financing Agreements or otherwise, and not in limitation thereof, each Debtor hereby represents, warrants and covenants to Lender the following (which shall survive the execution and delivery of this Ratification Agreement), the truth and accuracy of which, or compliance with, to the extent such compliance does not violate the terms and provisions of the Bankruptcy Code, shall be a continuing condition of the making of loans by Lender: 5.1Financing Order. A Financing Order has been duly entered, is valid, subsisting and continuing and has not been vacated, modified, reversed on appeal, or vacated or modified by any order of the Bankruptcy Court (other than as consented to by Lender) and is not subject to any pending appeal or stay. 5.2Use of Proceeds. All Loans and Letter of Credit Accommodations provided by Lender to Debtors pursuant to the Financing Order, the Loan Agreement or otherwise, shall be used by Debtors for the purposes set forth in and in accordance with the Budget attached to the Financing Order, and also to finance a plan of reorganization or any other order of the Bankruptcy Court authorizing the financing hereunder or the Debtors’ use of cash collateral. 5.3Blocked Account Agreements, To the extent Lender deems it necessary in its discretion and upon Lender’s request, Debtors shall promptly provide Lender with evidence, in form and substance satisfactory, that the Blocked Account Agreement (as defined in the Financing Order) and other deposit account arrangements provided for under Section 6.3 of the Loan Agreement have been ratified and amended by the parties thereto, or their respective successors in interest, in form and substance satisfactory to Lender, to reflect the commencement of the Chapter 11 Cases, that each Debtor, as Debtor and Debtor-in-Possession, is the successor in interest to Applied LNG Technologies USA, L.L.C. or Arizona LNG, L.L.C, as the case may be, that the Obligations include both the Pre-Petition Greenfield Obligations and the Post-Petition Greenfield Obligations, that the Collateral includes both the Pre-Petition Greenfield Collateral and the Post-Petition Greenfield Collateral as provided for herein and the other terms and conditions of this Ratification Agreement. 6.NOTICES The Loan Agreement is hereby amended by adding that any notices, requests and demands also be sent to the following parties: If to Debtors with a copy to: Hal L. Baume, Esq.
